[Cite as Tadross v. Tadross, 2017-Ohio-2754.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104373


                                   GEORGE TADROSS
                                                      PLAINTIFF-APPELLEE

                                                vs.

                           MARYAN TADROSS, A.K.A.
                            MARYAN IKLADIOUS
                                                      DEFENDANT

                                [Appeal By Fady Ikladious,
                             Third-Party Defendant-Appellant]


                                           JUDGMENT:
                                            VACATED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                 Domestic Relations Division
                                   Case No. DR-14-350356

        BEFORE: E.T. Gallagher, J., McCormack, P.J., and Stewart, J.
        RELEASED AND JOURNALIZED: May 11, 2017
ATTORNEYS FOR APPELLANT

Joseph G. Stafford
Stafford & Stafford Co., L.P.A.
55 Erieview Plaza, 5th Floor
Cleveland, Ohio 44114

Carolyn C. Soeder
Cordell & Cordell, P.C.
6100 Oaktree Blvd., Suite 200
Seven Hills, Ohio 44131


ATTORNEYS FOR APPELLEE

Kaitlyn Arthurs
Richard A. Rabb
McCarthy, Lebit, Crystal & Liffman, Co., L.P.A.
101 West Prospect Avenue, Suite 1800
Cleveland, Ohio 44115
EILEEN T. GALLAGHER, J.:

       {¶1} Appellant/third-party defendant, Fady Ikladious (“Ikladious”), appeals a

judgment entry of divorce that found he committed financial misconduct in his sister’s

divorce proceedings, and awarded plaintiff-appellee, George Tadross (“George”), a

distributive award.   However, we have previously determined the trial court lacked

jurisdiction to hear the case due to plaintiff’s failure to serve the defendant, Maryan

Tadross (“Maryan”), with the summons and complaint. See Tadross v. Tadross, 8th Dist.

Cuyahoga No. 104372, 2017-Ohio-930.

       {¶2} Because George never served Maryan with summons of the complaint, this

divorce action was never “commenced.” Id. at ¶ 2, citing Saunders v. Choi, 12 Ohio

St.3d 247, 250, 466 N.E.2d 889 (1984); Civ.R. 3(A). Nevertheless, while the case was

pending, Ikladious moved to intervene, seeking a judgment dissolving a restraining order.

 The trial court denied the motion.

       {¶3} George later filed a motion to add Ikladious as a defendant to the action and,

this time, the trial court granted the motion. Although Ikladious was named as a new

party defendant, George never filed a third-party complaint against Ikladious.

Apparently, the court treated Ikladious as an intervening party. (See trial court’s journal

entry dated January 30, 2015.) But since the action was never properly commenced as

required by Civ.R. 3(A), there was effectively no pending action to which Ikladious could
be joined, and George never served Ikladious with summons and a third-party complaint.

Therefore, trial court’s judgments are nullities.

       {¶4} Judgment vacated.

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the domestic

relations division to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

TIM McCORMACK, P.J., and
MELODY J. STEWART, J., CONCUR